Citation Nr: 1744682	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  15-22 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to an initial rating higher than 10 percent for a bipolar mood disorder for the period March 19, 2010, to April 5, 2012, and higher than 50 percent for the period since June 1, 2012.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1965 to June 1985.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The October 2011 RO decision granted service connection and a 10 percent rating for a bipolar mood disorder, effective March 19, 2010.  By this decision, the RO also denied service connection for a left shoulder disability (listed as a left shoulder condition).  

The December 2011 RO decision denied service connection for a back disability (listed as a back condition) and a neck disability (listed as a neck condition).  

An April 2015 RO decision assigned a temporary total rating based on hospitalization (38 C.F.R. § 4.29) for the Veteran's service-connected bipolar mood disorder from April 6, 2012, to May 31, 2012.  By this decision, the RO also increased the rating for the Veteran's service-connected bipolar mood disorder to 50 percent, effective June 1, 2012.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that in the April 2015 rating decision, the RO also denied a claim for a total disability rating based on individual unemployability (TDIU).  Although that rating action was not appealed, the Board notes that the Court has held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, the Board has granted an initial higher rating of 100 percent for the Veteran's bipolar mood disorder throughout the appeal period.  Additionally, the appellant, or for that matter the Veteran, have not alleged that the Veteran's other service-connected disabilities, bilateral hearing loss and chronic kidney disease, rendered the Veteran unable to follow a substantially gainful occupation.  Therefore, the issue of entitlement to a TDIU is rendered moot by the 100 percent rating assigned by the Board for the Veteran's bipolar mood disorder.  

The Veteran died in March 2013 during the pendency of his appeal.  The appellant has been substituted as the claimant for the purposes of processing the Veteran's claims on appeal to completion.  38 U.S.C.A. § 5121A.  

The Board notes that in a June 2015 VA Form 9, the appellate appeared to raise an issue of entitlement to an effective date earlier than March 19, 2010, for service connection for a bipolar mood disorder.  That issue is not before the Board and is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a back disability, a neck disability, and for a left shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Throughout the appeal period, the Veteran's bipolar mood disorder was manifested by total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for a bipolar mood disorder have been met for the period from March 19, 2010, to April 5, 2012, and for the period since June 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9432 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. At 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

A 30 percent rating is warranted for a bipolar disorder where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9432.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

An October 2011 RO decision granted service connection and a 10 percent rating for a bipolar mood disorder, effective March 19, 2010.  An April 2015 RO decision assigned a temporary total rating based on hospitalization (38 C.F.R. § 4.29) for the Veteran's service-connected bipolar mood disorder from April 6, 2012, to May 31, 2012, and increased the rating for the Veteran's bipolar mood disorder to 50 percent, effective June 1, 2012.  

Thus, the Board must consider whether the Veteran is entitled to an initial rating higher than 10 percent for the period from March 19, 2010, to April 5, 2012, and an initial rating higher than 50 percent for the period since June 1, 2012.  As the Veteran was assigned a 100 percent rating for the period from April 6, 2012, to May 31, 2012, the Board need not address the rating for that period.  

An August 2011 VA psychiatric examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he was separated after forty years of marriage.  He stated that he had two daughters and two grandchildren.  He indicated that he served in the Navy from 1965 to 1985 and that he was diagnosed with a manic depressive disorder in 1975.  He related that, after service, he worked in real estate for ten years and then worked for Service Master Design and Construction.  He reported that he then went to college and worked in a day care facility.  The Veteran stated that his last job was as a senior vice president of a mortgage company for fourteen years.  

The diagnosis was a bipolar and mood disorder, not otherwise specified.  A GAF score of 75 was assigned.  The examiner described the Veteran's psychological and environmental problems as mild.  The examiner also indicated that the Veteran had symptoms of anxiety and chronic sleep impairment that applied to his bipolar mood disorder.  The examiner maintained that a mental condition had been formally diagnosed, but that the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A February 2013 statement from a VA psychiatrist notes that the Veteran was under his care for treatment of a bipolar disorder.  The psychiatrist indicated that the Veteran was diagnosed with pancreatic cancer in 2012 and that he had been receiving chemotherapy and other treatments over the last few months.  The psychiatrist reported that for most of 2010 to 2012, prior to his cancer diagnosis, the Veteran had been experiencing debilitating symptoms of his bipolar disorder, which included mood instability and excessive spending which led to bankruptcy.  It was noted that during that time period, the Veteran was evaluated by several physicians and it was likely that, because of his bipolar symptoms, he was unable to accurately describe to his physicians the information about his physical and mental condition.  The psychiatrist maintained that, based on such information, he believed that the disability rating for the Veteran's service-connected bipolar mood disorder should be increased.  

A June 2015 statement from S. A. Carstens, M.D., notes that while the Veteran was living, he was grossly impaired as a result of his bipolar disorder.  Dr. Carstens stated that from 2009 until his death, the Veteran exhibited extremely inappropriate behaviors that caused him to have problems with his daily living activities such as his personal hygiene, money matters, and family disassociation.  Dr. Carstens indicated that the Veteran was no longer able to function and work in his occupation due to his illness.  It was noted that the Veteran disassociated himself from his family and his friends.  Dr. Carstens maintained that it was his firm belief that the Veteran's bipolar disorder disabled him both socially and occupationally for the last four years of his life.  

A July 2015 statement from the VA psychiatrist that provided the February 2013 statement, noted above, indicates that he was the primary psychiatrist for the Veteran who was born in October 1941 and died in March 2013.  The psychiatrist reported that while the Veteran was living, he was completely impaired as a result of his bipolar disorder.  The psychiatrist stated that from 2009 until his death, the Veteran exhibited extremes in behavior that were inappropriate and caused him to have problems with daily living activities such as his personal hygiene and money matters.  It was noted that the Veteran disassociated himself from his family and his friends.  The psychiatrist maintained that the Veteran was no longer able to function or work in his occupation due to his illness.  The psychiatrist indicated that it was his firm belief that the Veteran's bipolar disorder totally disabled him socially and occupationally for the last four years of his life.  

The Board observes that the RO has already assigned a temporary total (100 percent) rating based on hospitalization (38 C.F.R. § 4.29) for the Veteran's service-connected bipolar mood disorder for the period from April 6, 2012, to May 31, 2012.  Viewing all the evidence, the Board finds that throughout the appeal period, there is a reasonable basis for finding that the Veteran's symptoms of his bipolar disorder more nearly approximate the criteria for total occupational and social impairment supporting a 100 percent rating.  See also 38 C.F.R. § 4.7 (2016).  The Board notes that a February 2013 statement from the Veteran's primary VA psychiatrist notes that he experienced debilitating symptoms of his bipolar mood disorder, which included mood instability and excessive spending which led to bankruptcy.  The psychiatrist also stated that the Veteran was unable to accurately describe information about his physical and mental condition to physicians and that his disability rating for his service-connected bipolar disorder should be increased.  Additionally, the Board notes that in a July 2015 statement, the same psychiatrist, indicated that the Veteran was completely impaired as a result of his bipolar disorder, and that he exhibited extremes of behavior that were inappropriate and caused him to have problems with daily living activities such as his personal hygiene and money matters.  The psychiatrist further maintained that the Veteran's service-connected bipolar mood disorder totally disabled him socially and occupationally for the last four years of his life.  

The Board also observes that a private physician, Dr. Carstens, in a June 2015 statement also stated that the Veteran exhibited extremely inappropriate behaviors that caused him to have problems with daily living activities such as his personal hygiene, money matters, and dissociation from his family.  Dr, Carstens specifically commented that the Veteran's bipolar disabled both socially and occupationally for the last four years of his life.  The Board notes that although there are other treatment reports of record, with varying GAF scores, as to the Veteran's service-connected bipolar disorder, the Board finds that in light of the February 2013 and July 2015 statements from a VA psychiatrist, as well as the June 2015 statement from Dr. Carsten, it cannot conclude that the Veteran bipolar mood disorder was not productive of total occupational and social impairment for the entire appeal period.  Thus, an initial 100 percent rating is granted for the Veteran's service-connected bipolar mood disorder for the period from March 19, 2010, to April 5, 2012, and for the period since June 1, 2012.  


ORDER

An initial higher rating of 100 percent is granted for a bipolar mood disorder for the period from March 19, 2010, to April 5, 2012, and for the period since June 1, 2012, subject to the laws and regulations governing the payment of monetary awards.  

REMAND

The remaining issues on appeal are entitlement to service connection for a back disability, a neck disability, and for a left shoulder disability.  

The Veteran contended that he had a back disability, a neck disability, and a left shoulder disability that were related to service.  He specifically maintained that he injured his back, neck, and left shoulder in an automobile accident in 1979 during his period of service.  He reported that his back, neck, and left shoulder problems were aggravated by his work during his time in the military.  The Veteran essentially asserted that he suffered from back, neck, and left shoulder problems during service and since that time.  

The Veteran was competent to report back, neck, and left shoulder problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records show treatment for back and neck problems, and a report of left shoulder problems.  A February 1979 treatment report notes that the Veteran was seen for multiple traumas to the head, neck, right shoulder, and abdomen subsequent to an automobile accident.  It was noted that the Veteran was in an automobile that was hit broadside and that he was not brought to the emergency room and that there were no paramedics.  The examiner indicated that the Veteran currently complained of pain in the neck, right shoulder and abdomen.  The diagnosis was strain of the cervical spine and dorsal spine, as well as of the right trapezius, paravertebral, and right pectoralis.  There was no specific reference to a left shoulder disability.  

A February 1979 report indicates that the Veteran was involved in an automobile accident in February 1979 when he was hit broadside.  It was noted that the Veteran had pain in the cervical and dorsal spine areas.  A radiological report, as to the Veteran's thoracic spine, notes an impression of a normal study.  A February 1979 radiological report, as to the Veteran's cervical spine, also relates an impression of a normal study.  

Another February 1979 treatment entry, on the same day and following the x-rays of the cervical and dorsal spine, relates a final diagnosis of cervical and dorsal spine strain.  

On a medical history form at the time of an April 1985 separation examination, the Veteran checked that he had a head injury, and wrote in that it was a neck injury.  He also indicated that he had a painful or trick shoulder or elbow and that he did not have recurrent back pain.  The reviewing examiner indicated that the Veteran had swelling and pain in his shoulders when he was very active in sports, which was not considered disabling.  The reviewing examiner also reported that the Veteran was status post a motor vehicle accident with a hyperextension/flexion injury with subsequent periods of moderately severe neck pain and stiffness in frequently treated with aspirin, and that no pathology was noted on x-rays at that time.  The April 1985 objective separation examination report included notations that the Veteran's upper extremities, and spine and other musculoskeletal systems, were normal.  

Post-service private and VA treatment records show treatment for variously diagnosed back, neck, and left shoulder complaints.  

An August 2011 VA spine examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had a history of having been involved in three different motor vehicle accidents while in the military service and that he became aware of gradually increasing symptoms in his low back.  It was noted that in association with his chronic low back pain, the Veteran had received physical therapy, acupuncture, and chiropractic treatments over the previous twenty years.  The Veteran stated that he had intermittent symptomatology in the low back associated with any increased physical activity, including simple bending and twisting movements.  He stated that there were no radicular symptoms in the lower extremities other than occasional numbness in the posterior aspect of the thighs when sitting.  The Veteran also reported that he had surgery on the left shoulder.  

The diagnosis was advanced degenerative discogenic disease, predominantly at the L2-L3 and the L3-L4 levels, with facet arthrosis, especially on the left at the L5-S1 level.  The examiner indicated that there was also a posterior facet arthrosis at the L5-S1 level, predominantly on the left.  The examiner further noted that there was a suggestion of slight lumbar radiculopathy.  The examiner reported that he had attempted to review the claims file, which contained many references to the Veteran's many medical problems.  The examiner stated that he was unable to find reference to an injury in April 2003 and that such may have been in reference to injuries sustained in motor vehicle accidents.  

The examiner reported that the Veteran was found to have rather advanced degenerative changes of the lumbar spine, which were longstanding.  The examiner indicated that it would be his opinion that such changes were at least as likely as not (50/50 probability) caused by or the result of service-connected activities and possible injuries, and not related to any one specific injury occurring in April 2003.  The examiner did not specifically address the etiology of any neck or left shoulder disabilities.  

A November 2011 statement, from the same examiner who conducted the August 2011 VA spine examination, includes a notation that the Veteran's claims file was reviewed.  The examiner discussed the Veteran's medical history in some detail.  The examiner stated that the Veteran claimed that his current advanced degenerative discogenic disease of L2-L3 and L3-L4, and his degenerative joint disease of the cervical spine, were related to his motor vehicle accident during his military service.  The examiner reported that a review of the Veteran's claims file indicates that when a physician initially examiner the Veteran, his x-rays of the cervical and lumbar spine failed to demonstrate evidence of osseous joint pathology or fractures, either recent or old.  It was noted that such examination in 1997 was twenty years after the motor vehicle accident in 1979.  The examiner reported that there was next a report of injuries sustained in a motor vehicle accident in April 2003, and a 2011 examination demonstrating significant degenerative discogenic/arthritic changes of the lumbar spine, with a report of degenerative changes of the cervical spine.  The examiner stated that it would be unlikely that such changes occurred specifically as a result of the injuries in 2003.  

The examiner reported that advanced degenerative changes as noted developed very slowly over the years, and he suspected that many of such changes existed prior to the injuries in April 2003, and were definitely related to injuries of March 1999.  The examiner commented that, therefore, it was his opinion that it was less likely as not (less than 50/50 probability) that the degenerative changes of the cervical spine and lumbar spine were related to a reported motor vehicle accident occurring during military service.  The examiner did not address the etiology of the Veteran's claimed left shoulder disability.  

The Board observes that the opinions provided by the examiner as to the Veteran's claimed back disability, pursuant to the August 2011 VA spine examination and the November 2011 statement, respectively, are completely contradictory.  At the August 2011 VA spine examination, the examiner specifically found that the Veteran's degenerative changes of the lumbar spine were at least as likely as not caused by or the result of service-connected activities and possible injuries.  However, in his November 2011 statement, the examiner found that it was less likely as not that the degenerative changes of the cervical spine and lumbar spine were related to a reported motor vehicle accident occurring during military service.  Additionally, the Board observes that the examiner did not address the Veteran's contentions that he had suffered from back and neck problems since his period of service.  The Board notes that the Veteran is competent to report back and neck problems during service and since service.  See Davidson, 581 F.3d at 1313.  

The Board observes that the Veteran was not afforded a VA examination, as to his claimed left shoulder disability.  

Therefore, the Board finds that there are no responsive medical opinions of record, following a thorough review of the claims file, as to the claims for entitlement to service connection for a back disability, a neck disability, and a left shoulder disability.  Medical opinions must be obtained on remand to decide the claims.  

Accordingly, the case is REMANDED for the following:  

1.  Make arrangements for the entire claims file, to include all electronic records, to be forwarded to an appropriate examiner to determine the likely etiology of the Veteran's claimed back disability, neck disability, and left shoulder disability.  The examiner must diagnose all of the Veteran's back disabilities; neck and/or cervical spine disabilities; and left shoulder disabilities.  

Based on a review of the claims file and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any diagnosed back disabilities; neck and/or cervical spine disabilities; and left shoulder disabilities, were etiologically related to, or had their onset during, the Veteran's period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for back problems, neck and/or cervical spine problems, and left shoulder complaints during service, to specifically include injuries sustained in a February 1979 automobile accident, and his reports of back, neck/cervical spine, and left shoulder problems during service and since service.  

The report must include a complete rationale for all opinions expressed.  

2.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


